  Case: 1:17-md-02804-DAP Doc #: 3108 Filed: 01/28/20 1 of 3. PageID #: 481973



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


 IN RE: NATIONAL PRESCRIPTION
 OPIATE LITIGATION

 THIS DOCUMENT RELATES TO:
 The County of Summit, Ohio, et al. v. Purdue        MDL No. 2804
 Pharma L.P., et al.
 Case No. 18-op-45090                                Case No. 17-md-2804

                                                      Judge Dan Aaron Polster
 The County of Cuyahoga, Ohio, et al. v.
 Purdue Pharma L.P., et al.
 Case No. 1:18-op-45004

 Track One-B


     PHARMACY DEFENDANTS’ MOTION FOR LEAVE TO FILE POSITION
   STATEMENT REGARDING CASE MANAGEMENT SCHEDULE UNDER SEAL

       On January 19, 2020, Special Master Cohen directed the parties to file position statements

on the existing case management schedule. Pharmacy Defendants’ submission quotes from a

sealed transcript of the December 4, 2019 Case Management Conference.             See Doc. 2966.

Pharmacy Defendants therefore request that the portion of their submission quoting the sealed

transcript be placed under seal. Pharmacy Defendants will publicly file a redacted version of their

submission.



Date: January 28, 2020                            Respectfully submitted,

                                                  /s/ Eric R. Delinsky
                                                  Eric R. Delinsky
                                                  Alexandra W. Miller
                                                  ZUCKERMAN SPAEDER LLP
                                                  1800 M Street, NW
                                                  Suite 1000
                                                  Washington, DC 20036



                                                                                            7137696.2
Case: 1:17-md-02804-DAP Doc #: 3108 Filed: 01/28/20 2 of 3. PageID #: 481974



                                      Phone: (202) 778-1800
                                      Fax: (202) 822-8106
                                      E-mail: edelinsky@zuckerman.com
                                      E-mail: smiller@zuckerman.com

                                      Counsel for CVS Pharmacy, Inc. and Ohio
                                      CVS Stores, L.L.C.

                                      /s/ Kelly A. Moore (consent)
                                      Kelly A. Moore
                                      MORGAN, LEWIS & BOCKIUS LLP
                                      101 Park Avenue
                                      New York, NY 10178
                                      Phone: (212) 309-6612
                                      Fax: (212) 309-6001
                                      E-mail: kelly.moore@morganlewis.com

                                      Elisa P. McEnroe
                                      MORGAN, LEWIS & BOCKIUS LLP
                                      1701 Market Street
                                      Philadelphia, PA 19103
                                      Phone: (215) 963-5917
                                      Fax: (215) 963-5001
                                      E-mail: elisa.mcenroe@morganlewis.com

                                      Counsel for Rite Aid of Maryland, Inc., d/b/a
                                      Rite Aid Mid-Atlantic Customer Support
                                      Center, Rite Aid of Ohio, Inc., and Rite Aid
                                      Hdqtrs. Corp.

                                      /s/ Kaspar Stoffelmayr (consent)
                                      Kaspar Stoffelmayr
                                      BARTLIT BECK LLP
                                      54 West Hubbard Street, Suite 300
                                      Chicago, IL 60654
                                      Phone: (312) 494-4400
                                      Fax: (312) 494-4440
                                      E-mail: kaspar.stoffelmayr@bartlit-beck.com

                                      Counsel for Walgreen Co. and Walgreen
                                      Eastern Co.

                                      /s/ Timothy D. Johnson (consent)
                                      Timothy D. Johnson
                                      Gregory E. O’Brien
                                      CAVITCH FAMILO & DURKIN,

                                     2

                                                                                7137696.2
Case: 1:17-md-02804-DAP Doc #: 3108 Filed: 01/28/20 3 of 3. PageID #: 481975



                                      CO. LPA
                                      Twentieth Floor
                                      1300 East Ninth Street
                                      Cleveland, OH 44114
                                      Phone: (216) 621-7860
                                      Fax: (216) 621-3415
                                      Email: tjohnson@cavitch.com
                                      Email: gobrien@cavitch.com

                                      Counsel for Discount Drug Mart, Inc.

                                      /s/ Robert M. Barnes (consent)
                                      Robert M. Barnes
                                      Joshua A. Kobrin
                                      MARCUS & SHAPIRA LLP
                                      35th Floor, One Oxford Center
                                      301 Grant Street
                                      Pittsburgh, PA 15219
                                      Phone: (412) 471-3490
                                      Fax: (412) 391-8758
                                      E-mail: rbarnes@marcus-shapira.com
                                      E-mail: kobrin@marchus-shapira.com

                                      Counsel for HBC Service Company

                                      /s/ Tina M. Tabacchi (consent)
                                      Tina M. Tabacchi
                                      Tara A. Fumerton
                                      JONES DAY
                                      77 West Wacker
                                      Chicago, IL 60601
                                      Phone: (312) 269-4335
                                      Fax: (312) 782-8585
                                      E-mail: tmtabacchi@jonesday.com
                                      E-mail: tfumerton@jonesday.com

                                      Counsel for Walmart Inc.




                                     3

                                                                             7137696.2
